NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-3109


                             THOMAS S. FITZGERALD,

                                                           Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                           Respondent.


      Myrrel C. Hendricks, Jr., Gebhardt & Associates, LLP, of Washington, DC,
argued for petitioner.

       Eric P. Bruskin, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With him on
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
Reginald T. Blades, Jr., Assistant Director, and Robert E. Chandler, Trial Attorney.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2009-3109


                            THOMAS S. FITZGERALD,

                                                     Petitioner,

                                         v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.


                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           PH0752080268-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE, and LINN, Circuit Judges )


                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT


DATED May 6, 2010                         /s/ Jan Horbaly
                                         Jan Horbaly, Clerk